Title: To John Adams from Alden Bradford, 30 September 1818
From: Bradford, Alden
To: Adams, John


				
					Sir,
					Boston Sepr. 30th. 1818
				
				I have thot it would be a useful & acceptable service to have published in a volume, the Speeches of the Governors of the Province of Massachusetts from 1765 to 1775; & the answers to those speeches by the House of Representatives, together with other addresses of the Representatives to the people, in the same period, touching the controversy between the Colonies & the the King & Parliament of G. Britain. These documents would show what the Governors claimed, on the one hand, as to the authority of the British government; & the principles contended for, on the other, by the People here, as to their rights in all cases of internal policy, taxes &c— Should you approve of such a publication, & think it important to preserve & publish these documents in such a form, I should esteem it a great favor to receive your opinion, with liberty to communicate it to the public, in a prospectus which would be circulated for subscription—A printer in this town will engage to do the work under my inspection, should it be considered proper to prosecute the plan—with sentiments of great / esteem & respect,  I am, / Sir, your obt Servt—
				
					Alden Bradford
				
				
			